Citation Nr: 1707753	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2002 to May 2009 and additional periods of inactive duty service.  Among other awards, the Veteran received the Army Commendation Medal and Iraq Campaign Medal with Campaign Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2013 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been transferred to the RO in Pittsburgh, Pennsylvania.  

In January 2016 correspondence, the Veteran withdrew his request for a Board hearing.  

Following the March 2015 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in December 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

Moreover, additional VA treatment records from March 2015 to June 2015 were associated with the claims file.  However, as this evidence is pertinent to an issue that has been decided favorably in the decision below, the Board finds no prejudice with proceeding with the adjudication of the appeal as discussed below.  38 C.F.R. § 20.1304(c) (2016); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed PTSD is related to his reported in-service stressor.  

2.  The evidence does not demonstrate that the Veteran has a psychiatric disorder other than PTSD that is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria to establish entitlement to service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by a  November 2011 letter.

VA has also satisfied its duty to assist.  The Veteran's service treatment records, post-service treatment records, and lay statements are in the claims file.  

The Veteran's service personnel records for his active duty service are not in the claims file.  Moreover, the record reflects two unsuccessful attempts to retrieve records from the 475th Quarter Master Company, the unit the Veteran was reportedly assigned to during his period of inactive service.  Nevertheless, the Board finds that the service treatment records and lay statements provide sufficient evidence to support the Veteran's claim.  Accordingly, the Board concludes that a remand to obtain these records would unnecessarily delay the adjudication of the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Veteran underwent VA examinations in March 2013 and August 2014 with an addendum medical opinion in July 2013.  The examination reports and opinions are adequate to make a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  Neither the Veteran nor his representative has challenged the adequacy of the examinations and opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection

The Veteran contends that his PTSD was caused by his exposure to stressful events during his two deployment in Iraq. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Veteran's DD Form 214 reflects that he served in Iraq and in a designated imminent danger pay area from March 2003 to February 2004 and from July 2007 to October 2008.  No combat medals were awarded, and the Veteran does not contend that he engaged in combat.  His military occupational specialty was Petroleum Supply Specialist.  

During his first deployment to Iraq, service treatment records (STRs) do not document any complaints, findings or diagnosis for any mental health problems.  

In an August 2008 Post-Deployment Health Assessment, provided during his second deployment to Iraq, the Veteran identified having several mental health-related problems.  He reported experiencing emotional problems that made it extremely difficult for him to do his work, take care of things at home, or get along with other people; reported going to sick call for problems sleeping, or still feeling tired after sleeping, trouble concentrating, easily distracted, and increased irritability; reported having thoughts or concerns that he might hurt or lose control with someone; and noted being bothered by little interest or pleasure in doing things and feeling down, depressed or hopeless.  Although the Veteran reported experiencing a blast or explosion during that deployment and denied any associated symptoms, the examiner noted no evidence of risk upon traumatic brain injury risk assessment.  Identifying concerns of depression symptoms, PTSD symptoms, and alcohol use, which was a minor concern, the examiner recommended a referral for behavioral health in primary care and mental health specialty, and a substance abuse program. 

In a February 2009 Report of Medical Assessment, the Veteran noted having concerns about his health related to being exposed to combat zones.  The examiner noted that the Veteran had a diagnosis of PTSD.  

Post-service VA treatment records from June 2009 to September 2012 document the Veteran's regular clinic visits for mental health treatment.  At his initial evaluation, he reported feeling stressed and engaging in heavy binge drinking.  The Veteran described his in-service duties were primarily fueling, bulk issue and storage, convoying, and security on a gun truck.  He had encountered mortars, but denied any injuries.  While on active duty in Germany, the Veteran reported going to a therapist following the death of his grandmother.  He denied receiving any psychiatric treatment.  During his service, the Veteran said he was discouraged from going to sick call and as a young private, just did what he was told.  At times, he reported having thoughts and dreams about his time in the service and would start to become anxious.  Since 2008, the Veteran described having difficulty coping with deaths in his family (grandmother, uncle, cousin, daughter) and members of his unit (motorcycle accidents and suicide), he was frustrated with his difficulty finding employment, and he felt unsafe where he lived.  The Veteran was consistently diagnosed with adjustment disorder with mixed anxiety and depressed mood and alcohol abuse in sustained full remission.  

In March 2013, the Veteran underwent a VA psychiatric examination.  The examiner found that the Veteran's reported stressors (i.e., during first tour in Iraq, he felt he had no protection, because he did not have plates in his vest; experiencing SCUD missile attacks, where he had to where his mask; and post-service deaths of soldiers from his unit that he did not witness) were not adequate to support a diagnosis of PTSD.  Upon objective clinical testing, the examiner found that the Veteran's test results were marked by clear symptoms of overreporting and exaggeration.  The examiner concluded that typically such results are associated with malingering and overreporting for secondary gain purposes.  Based on a review of the Veteran's claims file, medical records and his current examination, the examiner found that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The Veteran was diagnosed with alcohol dependence in sustained partial remission.  

In July 2013, a clarifying VA medical opinion was provided by the March 2013 VA examiner to provide etiological opinions regarding the Veteran's current diagnoses for alcohol dependence in sustained partial remission and adjustment disorder.  Referring to a February 2011 VA treatment record which indicated that the Veteran was doing well with no psychiatric diagnosis and the finding that the Veteran was essentially an unreliable historian, the March 2013 VA examiner concluded that there was no current diagnosis of adjustment disorder, and therefore it removed the question of whether such disorder was related to service.  With regards to the Veteran's diagnosis of alcohol dependence, the March 2013 VA examiner similarly relied on the Veteran's unreliable test results, as well as the lack of evidence of psychiatric symptoms or problems preceding his heavy drinking, to conclude that his alcohol dependence was not etiologically related to his symptoms during service.  

The Veteran was afforded another VA examination in August 2014.  Following an objective evaluation, which included an interview and clinical testing, the August 2014 VA examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  The August 2014 VA examiner concluded that the Veteran's psychometric results, obtained at the current examination, indicated an overreporting of psychiatric symptoms and were inconsistent with the medical record or his clinical presentation.  Overall, the August 2014 VA examiner determined that the Veteran had sought psychotherapy to address unemployment, undesirable housing, the anniversary of his daughter's death, and limited social support.  Agreeing with the conclusions in the March 2013 VA examination report and July 2013 VA medical opinion, the August 2014 VA examiner opined that there was no evidence for any type of acquired psychiatric disorder that originated during military service or that was caused by events during military service.  

VA treatment records from September 2014 to May 2015 document the Veteran's continued treatment for mental health problems.  In January 2015, the Veteran was hospitalized for four days after endorsing symptoms of suicidal and homicidal ideation.  He reported having frequent nightmares, as well as hypervigilance and hyperarousal.  The Veteran was diagnosed with adjustment disorder with mixed emotion and alcohol dependence in remission.  In March 2015, the Veteran came to the emergency room complaining of increased stress and anxiety and depression.  He endorsed feeling close to harming another resident at the domiciliary after a verbal disagreement over food.  Subsequent VA treatment records noted that the Veteran continued to experience intense anger and rage that he controlled by removing himself from situations and listening to music.  A near suicide-attempt (where he put a gun in his mouth and he was stopped by a family member) in 2009 was documented.  A VA treating psychiatrist diagnosed the Veteran with PTSD.  

In January 2016, two private psychologists reviewed the Veteran's claims file and conducted a clinical interview and psychological testing of the Veteran.  The private psychologists determined that based on his service records, he was deployed to areas where he was exposed to multiple stressors with the potential to cause traumatic reaction.  Based on the Veteran's report of hearing and seeing mortar activity, experiencing hostile civilian crowd activity, indirect fire, SCUD missile attacks, and not having appropriate armor protection in a dangerous deployment area, the private psychologists concluded that these experiences were consistent with stressors for trauma responses and caused the Veteran to fear for his physical safety.  Upon objective evaluation, including clinical testing, the private psychologists found that the psychometric findings were consistent with information gathered during diagnostic and social history interviews for the presence and level of symptomatology.  The private psychologists concluded that the Veteran met the DSM-V diagnostic criteria for PTSD.  Based on the Veteran's history and symptom presentation, the private psychologists opined that it appeared at least as likely as not that his trauma symptoms were related to his military experiences.  

Acknowledging that the Veteran had experienced a number of other significant life stressors, including the death of friends and his infant daughter, the private psychologists determined that these stressors did not better explain the Veteran's reported symptoms, but rather acted as triggers for symptoms.  The private psychologists explained that adjustment disorder has a six-month period of time in which a person exhibits symptoms past the stressor before terminating, unless the disorder is identified chronic.  Noting that the Veteran had received diagnoses for adjustment disorder for many years and his symptoms have persisted beyond the six-month period, the private psychologists surmised that the Veteran's symptoms (e.g., avoidance behaviors, negative cognitions and mood, and arousal) were more consistent with those of PTSD than chronic adjustment problems.  

December 2014 and February 2016 statements from fellow serviceman D.C. and S.M. described their experiences serving with the Veteran in Iraq.  D.C. stated that during their sixth month of deployment, while in the city of Balad in Iraq, they experienced several mortar attacks, lockdowns and stress brought on by their superiors or peers.  S.M. reported that while stationed in the city of Mosul in Iraq, they were attacked by mortar rounds almost every night.  Some nights they had to sleep in full gear and MOPP (Mission Oriented Protective Posture) suit.  When they went out with convoys to transport fuel to other companies, they saw other military vehicles bombed on the side of the road.  

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed PTSD is etiologically related to his reported in-service stressor.  

As an initial matter, the Board notes that the March 2013 VA examiner did not find that the Veteran's reported in-service stressors were adequate to support a diagnosis for PTSD.  Furthermore, both the March 2013 and August 2014 VA examiners found that the Veteran was overreporting and exaggerating his symptoms, and that his clinical presentation was not consistent with the medical record.  

However, corroborated by the December 2014 and February 2016 lay statements of the Veteran's fellow servicemen and service records confirming his service in Iraq and presence in an imminent danger pay area, the evidence shows that the Veteran experienced stressful military experiences, including exposure to mortar attacks and witnessing burned bodies and exploded military vehicles.  Indeed, after performing a complete evaluation, the Veteran's two private psychologists determined, in his January 2016 psychological evaluation, that the Veteran's multiple stressors were consistent with stressors for trauma responses and caused the Veteran to fear for his physical safety.  Therefore, the Board concludes that the Veteran's claimed stressors are consistent with the circumstances of his service and qualify as sufficient stressors for fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  

The Veteran received a diagnosis for PTSD under DSM-V criteria from the two private psychologists, and they opined that it was at least likely as not that his trauma symptoms were related to his military experiences.  However, under 38 C.F.R. § 3.304(f)(3), a PTSD diagnosis must be established by a VA psychiatrist or psychologist.  In this case, the VA medical records show that the Veteran was diagnosed with PTSD by a VA psychiatrist.  The Board acknowledges that if PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Despite the finding of the March 2013 VA examiner, the Board finds that the competent medical evidence has established that the Veteran has a current diagnosis of PTSD.  

Therefore, taken in totality, the medical evidence of record provides that the Veteran has a current diagnosis of PTSD and that his PTSD is the result of his military service.  Therefore, when all reasonable doubt is resolved in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, the Board concludes that service connection is not warranted.  Notably, VA treatment records show multiple diagnoses for adjustment disorder and alcohol dependence.  In the July 2013 VA medical opinion, the March 2013 VA examiner found no current diagnosis for adjustment disorder and found no support that his alcohol dependence was related to his military service.  The August 2014 VA examiner, finding that the Veteran only sought psychotherapy for post-service stressors, found no evidence for any type of acquired psychiatric disorder that originated during military service or that was caused by events during military service.  Finally, in the January 2016 psychological evaluation report, the two private psychologists explained that the Veteran's symptomatology, which was consistently diagnosed as adjustment disorder for many years, was more consistent with symptoms of PTSD.  Accordingly, the Board concludes that the preponderance of the evidence does not support finding that the Veteran has a diagnosis for a psychiatric disorder other than PTSD that is etiologically related to his military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


